
	
		II
		110th CONGRESS
		1st Session
		S. 1525
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Smith (for himself,
			 Mrs. Lincoln, Ms. Cantwell, and Ms.
			 Snowe) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  energy efficient appliance credit for appliances produced after
		  2007.
	
	
		1.Short titleThis Act may be cited as the
			 Super-Efficient Appliance Incentives
			 and Market Transformation Act of 2007.
		2.Modifications of
			 energy efficient appliance credit for appliances produced after 2007
			(a)In
			 generalSection 45M of the Internal Revenue Code of 1986 is
			 amended to read as follows:
				
					45M.Energy
				efficient appliance credit
						(a)General
				rule
							(1)In
				generalFor purposes of section 38, the energy efficient
				appliance credit determined under this section for any taxable year is an
				amount equal to the sum of the credit amounts determined under paragraph (2)
				for each type of qualified energy efficient appliance produced by the taxpayer
				during the calendar year ending with or within the taxable year.
							(2)Credit
				amountsThe credit amount determined for any type of qualified
				energy efficient appliance is—
								(A)the applicable
				amount determined under subsection (b) with respect to such type, multiplied
				by
								(B)the eligible
				production for such type.
								(b)Applicable
				amountFor purposes of subsection (a)—
							(1)DishwashersThe
				applicable amount is—
								(A)$45 in the case
				of a residential model dishwasher which—
									(i)is manufactured
				in calendar year 2008 or 2009, and
									(ii)uses not more
				than 324 kilowatt hours per year and 5.8 gallons per cycle, and
									(B)$75 in the case
				of a residential model dishwasher which—
									(i)is manufactured
				in calendar year 2008, 2009, or 2010, and
									(ii)uses not more
				than 307 kilowatt hours per year and 5.0 gallons per cycle (5.5 gallons for
				dishwashers designed for greater than 12 place settings).
									(2)Clothes
				washersThe applicable amount is—
								(A)$75 in the case
				of a residential model top-loading clothes washer which—
									(i)is manufactured
				in calendar year 2008, and
									(ii)meets or exceeds
				a 1.72 MEF and does not exceed an 8.0 water consumption factor,
									(B)$125 in the case
				of a residential model top-loading clothes washer which—
									(i)is manufactured
				in calendar year 2008 or 2009, and
									(ii)meets or exceeds
				a 1.8 MEF and does not exceed a 7.5 water consumption factor,
									(C)$150 in the case
				of a residential or commercial model clothes washer which—
									(i)is manufactured
				in calendar year 2008, 2009, or 2010, and
									(ii)meets or exceeds
				2.0 MEF and does not exceed a 6.0 water consumption factor, and
									(D)$250 in the case
				of a residential or commercial model clothes washer which—
									(i)is manufactured
				in calendar year 2008, 2009, or 2010, and
									(ii)meets or exceeds
				2.2 MEF and does not exceed a 4.5 water consumption factor.
									(3)RefrigeratorsThe
				applicable amount is—
								(A)$50 in the case
				of a residential model refrigerator which—
									(i)is manufactured
				in calendar year 2008, and
									(ii)consumes at
				least 20 percent, but not more than 22.9 percent, less kilowatt hours per year
				than the 2001 energy conservation standards,
									(B)$75 in the case
				of a residential model refrigerator which—
									(i)is manufactured
				in calendar year 2008 or 2009, and
									(ii)consumes at
				least 23 percent, but not more than 24.9 percent, less kilowatt hours per year
				than the 2001 energy conservation standards,
									(C)$100 in the case
				of a residential model refrigerator which—
									(i)is manufactured
				in calendar year 2008, 2009, or 2010, and
									(ii)consumes at
				least 25 percent, but not more than 29.9 percent, less kilowatt hours per year
				than the 2001 energy conservation standards, and
									(D)$200 in the case
				of a residential model refrigerator which—
									(i)is manufactured
				in calendar year 2008, 2009, or 2010, and
									(ii)consumes at
				least 30 percent less kilowatt hours per year than the 2001 energy conservation
				standards.
									(4)DehumidifiersThe
				applicable amount is—
								(A)$15 in the case
				of a dehumidifier which—
									(i)is manufactured
				in calendar year 2008, and
									(ii)has a capacity
				less than or equal to 45 pints per day and is 7.5 percent more efficient than
				the applicable Department of Energy energy conservation standard effective
				October 2012, and
									(B)$25 in the case
				of a dehumidifier which—
									(i)is manufactured
				in calendar year 2008, and
									(ii)has a capacity
				greater than 45 pints per day and is 7.5 percent more efficient than such
				conservation standard.
									(c)Eligible
				productionThe eligible production in a calendar year with
				respect to each type of qualified energy efficient appliance is the excess
				of—
							(1)the number of
				appliances of such type which are produced by the taxpayer for sale within the
				United States during such calendar year, over
							(2)the average
				number of appliances of such type which were produced by the taxpayer (or any
				predecessor) for sale within the United States during the preceding 2-calendar
				year period.
							(d)Types of
				qualified energy efficient appliancesFor purposes of this
				section, the types of qualified energy efficient appliances are—
							(1)dishwashers
				described in subsection (b)(1),
							(2)clothes washers
				described in subsection (b)(2),
							(3)refrigerators
				described in subsection (b)(3), and
							(4)dehumidifiers
				described in subsection (b)(4).
							(e)Limitations
							(1)Aggregate
				credit amount allowedExcept as provided in paragraph (2), the
				aggregate amount of credit allowed under subsection (a) with respect to a
				taxpayer for any taxable year shall not exceed $100,000,000 reduced by the
				amount of the credit allowed under subsection (a) to the taxpayer (or any
				predecessor) for all prior taxable years beginning after December 31,
				2007.
							(2)Amount allowed
				for certain clothes washers and refrigeratorsFor purposes of
				paragraph (1), clothes washers described in subsection (b)(2)(D) and
				refrigerators described in subsection (b)(3)(D) shall not be taken into
				account.
							(3)Limitation
				based on gross receiptsThe credit allowed under subsection (a)
				with respect to a taxpayer for the taxable year shall not exceed an amount
				equal to 2 percent of the average annual gross receipts of the taxpayer for the
				3 taxable years preceding the taxable year in which the credit is determined
				beginning after December 31, 2007.
							(4)Gross
				receiptsFor purposes of this subsection, the rules of paragraphs
				(2) and (3) of section 448(c) shall apply.
							(f)DefinitionsFor
				purposes of this section:
							(1)DishwasherThe
				term dishwasher means a dishwasher subject to the energy
				conservation standards established by the Department of Energy.
							(2)Clothes
				washerThe term clothes washer includes a clothes
				washer subject to the energy conservation standards established by the
				Department of Energy.
							(3)Top-loading
				clothes washerThe term top-loading clothes washer
				means a clothes washer with the clothes container compartment access located on
				the top of the machine.
							(4)RefrigeratorThe
				term refrigerator means an automatic defrost refrigerator-freezer
				which has an internal volume of at least 16.5 cubic feet.
							(5)DehumidifierThe
				term dehumidifier means a self-contained, electrically operated,
				and mechanically refrigerated encased assembly consisting of—
								(A)a refrigerated
				surface that condenses moisture from the atmosphere,
								(B)a refrigerating
				system, including an electric motor,
								(C)an
				air-circulating fan, and
								(D)means for
				collecting or disposing of condensate.
								(6)Gallons per
				cycleThe term gallons per cycle means the amount of
				water, expressed in gallons, required to complete a normal cycle of a
				dishwasher.
							(7)MEFThe
				term MEF means the modified energy factor established by the
				Department of Energy for compliance with the Federal energy conservation
				standard.
							(8)Water
				consumption factorThe term water consumption factor
				means the quotient of the total weighted per-cycle water consumption divided by
				the cubic foot capacity of the clothes washer.
							(9)2001 energy
				conservation standardThe term 2001 energy conservation
				standard means the energy conservation standards promulgated by the
				Department of Energy and effective July 1, 2001.
							(g)Special
				rulesFor purposes of this section:
							(1)In
				generalRules similar to the rules of subsections (c), (d), and
				(e) of section 52 shall apply.
							(2)Controlled
				group
								(A)In
				generalAll persons treated as a single employer under subsection
				(a) or (b) of section 52 or subsection (m) or (o) of section 414 shall be
				treated as a single producer.
								(B)Inclusion of
				foreign corporationsFor purposes of subparagraph (A), in
				applying subsections (a) and (b) of section 52 to this section, section 1563
				shall be applied without regard to subsection (b)(2)(C) thereof.
								(3)VerificationNo
				amount shall be allowed as a credit under subsection (a) with respect to which
				the taxpayer has not submitted such information or certification as the
				Secretary, in consultation with the Secretary of Energy, determines
				necessary.
							.
			(b)Credit allowed
			 against the alternative minimum taxSection 38(c)(4)(B) of the
			 Internal Revenue Code of 1986 (relating to specified credits) is
			 amended—
				(1)by striking
			 and at the end of clause (i),
				(2)by striking the
			 period at the end of clause (ii)(II) and inserting , and,
			 and
				(3)by adding at the
			 end the following new clause:
					
						(iii)for taxable
				years beginning after December 31, 2007, the credit determined under section
				45M.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 appliances produced after December 31, 2007.
			
